Title: To Alexander Hamilton from William Ellery, 23 August 1791
From: Ellery, William
To: Hamilton, Alexander



Collrs Off. [Newport, Rhode Island] 23d. Aug: 1791
Sir,

This will be accompanied by a weekly return of monies recd. and paid, and the copy of an endorsment on Certife No. 22 granted Apl. 23d. 1791 at this Port.
To your letter of the 10th of this month, requesting the particular circumstances that led to a remeasurement of the Brig Sally &c I would answer; that the property of said Brig having been transferred to Messrs Lyon and Lawrance citizens of this District, and by them, before a new Register was granted, to Peleg Clark, a citizen of this Town, as appeared by regular bills of sale, it became necessary that she should be remeasured by the Surveyor of this Port where she then lay. The tonnage at which she was registered in the Port of New Bedford Decr. 18 1789, as will appear by the Certife. of Registry No. 40 which was transmitted to you on the 18th. of July 1791 was sixty six tons; and this also appeared by a Certife. given by the Collector of New Bedford to one of the former Owners of the Brig Sally of the tonnage paid by him, which Certife. was handed to me by Mr. Lyon. The length, breadth and depth of said Brig as taken by the Surveyor of the Port of New Bedford appears in the Certife. of Registry transmitted as before mentioned. Her length as taken by the Surveyor for this Port is Sixty eight feet nine inches, her breadth twenty feet, her depth eight feet, and she measured Ninety five tons and a half, which was twenty nine and one half tons more than the tonnage at which she was registered in New Bedford. This great difference led me to write to Col. Pope on the subject, to which he returned the following answer “On examining the papers in my office find that in making out the Regr. I took the [papers] of another vessel, which was consented to, signed and sworn to by one of the owners of said Brig prior to making out the Register. Whether he did it designedly or ignorantly I know not. William Gordon measured all the vessels within my District as soon as conveniently could be after the Act for Registering Vessels &c took place: And the Certifs. of admeasurement he put on file in the Office, that whenever application was made for a Regr. I might resort thereto. In registering the above Brig I took a wrong Certife. I have sent you inclosed copies of the two Certifs that you may see how nearly Mr. Lymans measurement and Gordons agree. The Registry in your office must rectify the mistake.” Inclosed are the copies referred to by Col. Pope. Upon the receipt of this answer I advised him to inform you of the mistake and how it arose; but have not received an answer to my letter. Thus, Sir, I have given you all the information I am possessed of respecting this matter, and more perhaps than your letter implied. I would only beg leave to observe that admeasurements of vessels anew conduce to an accurate ascertainment of their tonnage, and to correct errors. I have heard that in the reported amendment to the Act for Registering and Clearing vessels, Regulating the Coasting Trade &c it is proposed that on the transfer of the property of a vessel to a person or persons residing in a district different from that in which her former owner or owners resided, she is not to be admeasured anew; but the first admeasurement is to be inserted into every subsequent Certife. of Registry. If this should take place the present form of Certifs. must I conceive be altered, and there will be no check in any case.
On the 11th. of July I transmitted a Statement of the case of the Seven Brothers, and of Joseph Finch her late master, on the 2nd. of this month I advised you of the death of Capt. Browning of whose testimony I hoped to avail myself on the trial of that Brig: of the adjournment of the District Court, of my having seized the Sloop Betsy, and of my apprehensions that vessels condemned would sell for a meer trifle unless the Offrs. of the Customs interfered in the sale.
A Special Court was ordered for the trial of the Betsy on the day after that to which the District Court had adjourned. The Courts have met. Every method was taken to serve summons on persons whose evidences were material in the case of the Seven Brothers; but methods more successful were taken as I suppose by the claimant and others concerned, to elude the service of them. Unfortunately the absence of the Marshall from the State, and the sickness of the Deputy Marshall prevented the summons going out as early as was wished. The Witnesses having secreted themselves, or gone out of the State, the District Atty. moved for a continuance, which was not allowed, and on the Sixth day of the term the claim of Topham was withdrawn and the Libel United States vs Brigantine Seven Brothers John Topham Claimant was discontinued. The cause United States vs Joseph Finch was tried, and the Jury gave a Verdict in favour of the Plaintiffs for Four Hundred Dollars and Cost.
The Libel of the Betsy has been tried, and I believe She will be condemned; if not, and the Atty. of the District should judge it proper, an appeal will be made to the Circuit Courts, there being some Persons absent whose evidences would I think ascertain the quantity of goods delivered from her without a permit, to be of four hundred Dollars value and more. That she did run goods the Witnesses at the trial placed beyond a doubt. These trials in my opinion, and in the opinion of others, will have a beneficial effect. The masters of vessels, and their owners will I think learn from them to pay a strict regard to the Revenue Laws, if they should not no pains will be spared to detect the violations of them. A Writ was issued against the Capt. of the Betsy, but he had departed from the State before the Depy. Marshall was well enough to serve it. It will be served upon him when he returns.
I am, Sir,   Yr. most obedt. servant
W Ellery Collr A Hamilton EsqrSecry of Treasy
